 Case 2:20-cv-02683-MSN-atc Document 1 Filed 09/11/20 Page 1 of 3              PageID 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TENNESEE


THEODORE I. JONES aka
TED I. JONES,

                    Plaintiff,
                                                       Case No. 2:20-cv-2683
v.

PHOENIX FINANCIAL SERVICES, LLC

                    Defendant.


                                 NOTICE OF REMOVAL


       PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1331, 1441, and 1446,

Defendant, Phoenix Financial Services, LLC (“Defendant”), through undersigned counsel

and pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, et seq., hereby removes this action

from the Court of General Sessions, Shelby County, Tennessee to the United States District

Court for the Western District of Tennessee. In support of this Notice of Removal,

Defendant states as follows:

      1.     On or about August 10, 2020, Plaintiff, Theodore I. Jones aka Ted I. Jones

(“Plaintiff”), commenced a civil action in the Court of General Sessions, Shelby County,

Tennessee, entitled and captioned Theodore I. Jones aka Ted I. Jones v. Phoenix Financial

Services, LLC, Case No. 2057602 (hereinafter the “State Court Action”). No further

proceedings before the State Court have occurred.




                                            1
 Case 2:20-cv-02683-MSN-atc Document 1 Filed 09/11/20 Page 2 of 3               PageID 2




       2.     In the Complaint, Plaintiff alleges statutory causes of action against

Defendant under the Fair Debt Collection Practices Act, (FDCPA), 15 U.S.C. § 1692, et

seq. and the Fair Credit Reporting Act, (“FCRA”), 15 U.S.C. 1681, et seq. A true and

correct copy of Plaintiff’s Complaint, together with all process and orders, is attached

hereto as Exhibit “A.” Therefore, this Court has jurisdiction over the State Court Action

pursuant to 28 U.S.C. § 1331 because Plaintiff’s Complaint alleges a cause of action arising

under the laws of the United States. Because Plaintiff affirmatively alleges violations of

the FDCPA and the FCRA, the Complaint asserts a federal question under 28 U.S.C. §

1331 and is removable pursuant to 28 U.S.C. § 1441.

       3.     On August 18, 2020, Defendant was served with a copy of the Summons and

Complaint.

       4.     The time within which Defendant is required by the laws of the United States,

28 U.S.C. § 1446(b), to file this notice of removal has not yet expired. This Notice of

Removal is timely, having been filed within 30 days of the date on which Defendant was

served with Plaintiff’s Complaint. See 28 U.S.C. § 1446.

       5.     The Court of General Sessions, Shelby County, Tennessee, is located within

the United States District Court for the Western District of Tennessee. Therefore, venue

for purposes of removal is proper because the United States District Court for the Western

District of Tennessee embraces the place in which the removed action was pending. 28

U.S.C. § 1441(a).

       6.     Written notice of this Notice of Removal of this action is being immediately

provided to the Court of General Sessions, Shelby County, Tennessee. See Exhibit “B”


                                             2
 Case 2:20-cv-02683-MSN-atc Document 1 Filed 09/11/20 Page 3 of 3              PageID 3




attached hereto.

       7.     Written notice of this Notice of Removal of this action is being caused to be

served on the Plaintiff.

       WHEREFORE, Defendant, Phoenix Financial Services, LLC, gives notice that

this action is removed from the Court of General Sessions, Shelby County, Tennessee, to

the United States District Court for the Western District of Tennessee.

Dated: September 11, 2020

                                          Respectfully Submitted,

                                          GLASSMAN, WYATT, TUTTLE & COX, P.C.

                                          s/ Robert A. Cox
                                          ROBERT A. COX, Esquire
                                          26 North Second Street
                                          Memphis, TN 38103
                                          Telephone: (901) 527-4673
                                          Facsimile: (901) 521-5320
                                          Email: rcox@gwtclaw.com
                                          Attorney for Defendant,
                                          Phoenix Financial Services, LLC
                                          Our File No.: 20-11230

                                CERTIFICATE OF SERVICE

       I hereby certify that on September 11, 2020 a copy of the foregoing was served on
all counsel and parties of record electronically via CM/ECF and U.S. Mail.

Ted I. Jones, Esq.
Jones & Garrett
2670 Union Ave. Ext, Suite 1200
Memphis, TN 38112

                                                 s/ Robert A. Cox
                                                 ROBERT A. COX, Esquire




                                            3
